Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8  of copending Application No. AP 17/319,449 Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are claiming a basketball goal that includes a pair of upper and lower arms connected to backboard-rim and whereas the lower arm end is connected to an activation bar that is in communication with a mechanical mechanism to manipulate the activation bar to facilitate movement of the lower arms, thus adjusting the height of the basketball goal.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In overall the claims are written using terms that are not described in the specification, they are very generic and not often use in the prior art to fully understand what is that applicant sought to claim.  
	Claim 1, recites “a rigid support”, “basketball goal assembly”, and “an upper support arm pair pivotally connected to the basketball goal and said rigid support”.  
	To what applicant consider as “basketball assembly”, the entire device, i.e., arms, post, backboard, and etc. are “a basketball assembly”? To what, place, structure, these arms are to be connected, it is unclear by such language.
	Also, it is unclear what is “paralligranic”.
	With respect to claim 4, what is “an indexing locking mechanism”? again no such description was provided.
	Also, the claim recites the limitation "the free end" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	With respect to claim 5, the claim recites “a gear rack extending from said parallel arm extensions”, such limitations are clear as it seems as not in conjunction to the original disclosure.  The bar (as indicate as element 18 e.g. Figs. 1 and 3) and it is clear that the gear/teeth 18B are nowhere in relation to arms 13.
	In addition what is “selective indexing movement thereto”?
	With respect to claims 6 and 7, it is unclear if “a pivot lifting lever” (e.g. claim 6, line 3) and “a pivoted activation lever” (claim 7, line 3) are the same.
	Also, claim 6 recites the limitation "the gear rack" in 4.  There is insufficient antecedent basis for this limitation in the claim.
	With respect to claim 8, what is meant by “and in vertical spaced relation to said lower support arm pair”? The housing (e.g. 22) is nowhere near the support arms 13. 
	In overall, claims 7 and 8, are depending upon claim 6, which already defines the structure of the locking means to include a pivot lift and a pawl, it is unclear if the claims are intended to provide additional limitations or the same, previous limitations as some of the terms start with “a” and some “the”.  
	Lastly, with respect to claims 2-8, each recites “the adjustable basketball goal set”; there is insufficient antecedent basis for this limitation in the claims, as claim 1 recites “an adjustable basketball goal”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsen et al US 2015/0367213 (“Olsen”).
	As per claim 1, Olsen discloses an adjustable basketball goal for adjustment of height of a basketball goal above a playing surface (basketball goal 14)(Figs. 1-8; pars. [0028]-[0064])comprises in combination, 
	a rigid support, a basketball goal assembly, an upper support arm pair pivotally connected to the basketball goal and said rigid support (goal 14 with support structure 12 and upper connecting members 22 and 24)(Figs. 1-4; [0034]-[0042]), a lower support arm pair pivotally connecting to the basketball goal and the rigid support (lower connecting members 26 and 28)(Figs. 1-4; [0038]-[0042]), said upper and lower arm pairs in spaced parallel paralligranic relation to one another (Figs. 1-4 in conjunction to [0038]-[0042]) where selective movement of said lower support arm pairs that deforms said upper arm pairs moving the basketball goal assembly (note Figs. 1-4 as the different height of the basketball goal, e.g. Fig. 1 in a lower position, Fig. 2 at a raised position; note also [0060]+ as the manner of adjusting the basketball goal into different heights by manipulate the movement of the height adjustment mechanism to include the arms).
	As per claim 3, Olsen discloses wherein said basketball goal assembly comprises, a backboard, a basketball rim and net assembly on said backboard (backboard 16 and rim/net 18)(Figs. 1-4; [0035]).
	As per claim 4, Olsen discloses wherein said lower support arm pair has parallel arm extensions from a pivot point on said rigid support (the lower connection members 26 and 28 pivotally connected to support structure 12 at pivot pin 21)(Figs. 1-4; [0041], [0050] and [0051]), an indexing locking mechanism pivotally engaging the free ends of said parallel extensions, movement of said indexing locking mechanisms selectively pivots said lower and upper support arm pairs in a parallelogram operation (the end of the lower members 26-28 is connected to an height adjustment mechanism 30 that includes an adjustment member 32 via pin 33; the adjustment mechanism 30 further includes actuator mechanism (as lever 40) and locking means to manipulate the height adjutant of the basketball goal and to be locked at a desire location)(note Figs. 5-8 in conjunction to [0053]-[0056] as to the structure of such mechanism; note Figs. 1-4 in conjunction to [0060]+ as to the operation of the height adjustment mechanism).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen as applied to claim 1 above, and further in view of Watson et al US 2007/0297165 (“Watson”).
	As per claim 2, Olsen is not specific regarding wherein said rigid support comprises, a hollow support post.
	However, the use of a hollow support post is well known in the art as taught by Watson ([0044] in conjunction to Fig. 1).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Olsen’s with a hollow support post as taught by Watson for the reason that a skilled artisan would have been motivated by Watson to form a basketball goal with a hollow support post that decrease the weight of the support structure ([0044]).  Such decreasing in weight is much desire as the basketball is design to be portable and also for ease in storage.
Claims 5-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen as applied to claim 4 above, and further in view of White US 7,335,119 (“White”) OR Zlojutro US 5,554,088 (“Zlojutro”).
	As per claim 5, Olsen discloses wherein said indexing locking mechanism comprises, a backboard activation bar (such as adjustment member 32)(Figs. 1-4 and 8; [0050], [0051], and [0053]). 
	Olsen is not specific regarding the activation bar with a gear rack extending from said parallel arm extensions, a ratchet actuation adjustment assembly engaging said activation bar for selective indexing movement thereto.
	However, the use of ratchet mechanism to facilitate a height adjustment with respect to a support post is well known as taught by White (ratchet mechanism 180 to raise lower a basketball goal; note Fig. 2 in conjunction to 5:15-6:21 regarding the structure of the ratchet mechanism; note Figs. 3A-4B and 6:25-8:18 to the manner of the operation of the ratchet mechanism in lower, raise and lock the backboard assembly in a desire location) and Zlojutro (ratchet mechanism including gear/teeth 26 of mast 24 to adjust the height of the mast relative to support 15; note Figs. 1 and 2 in conjunction to 3:56-4:12 as to the structure and operation of the ratchet mechanism).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Olsen’s height adjustment to include such gear rack and ratchet actuation means as taught by White and/or Zlojutro for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element for another to obtain the predictable results forming a supporting means that is configure to height adjustment via any known mechanical means.  A skilled artisan would have appreciated that any well known mechanism configure for height adjustment would have been equally well.  
	As per claim 6, with respect to wherein said indexing locking mechanism further comprises, a pivot lifting lever and a locking pawl for selective engagement with the gear rack on said activation bar for selective advancement, locking and release during height adjustment of the backboard activation bar and the basketball goal assembly, note White’s at least Figs. 4A and 4B and 6:25+ as the ratchet 301 and the pawl 320 are controlling the height of the basketball goal; note Zlojutro’ Fig. 2 and 3:56-4:12 as the retching of the mast via locking arm 32 and spring arm 35 (i.e. pawl) for retching the mast to a desire location and locked in a desire location via arm 35.
	Within the modified Olsen, the activation bar would have included gear/teeth to engage ratchet-pawl means for height adjustment (as taught by White- Zlojutro). 
	As per claim 7, with respect to wherein said indexing locking mechanism further comprises, an open-ended housing, note Olsen’s Fig.1, 3, 4, 6 and 7 as well as [0053] regarding bracket 36 (i.e. open ended housing) connected to support 12.  
	With respect to having a pivoted activation lever fitting and a locking pawl pivot fitting for registration of the pivot lift lever and locking pawl respectively and a control lever for directional engagement of the activation bar, within the modified Olsen by the teachings of White (White’s at least Figs. 4A and 4B and 6:25+ as the ratchet 301 and the pawl 320) and/or Zlojutro (Zlojutro’ Fig. 2 and 3:56-4:12 as the retching of the mast via locking arm 32 and spring arm 35 (i.e. pawl) for retching the mast to a desire location and locked in a desire location via arm 35), the open housing would have included an activation lever to activate the  ratchet-pawl means for height adjustment (e.g. White’s pole 160 and/or Zlojutro’s lever 32).  A skilled artisan would have determined that any connection between the ratchet-pawl to the activation gear bar would have equally well to allow such height adjustment.
	Furthermore, such pivoted activation lever can be construed as Olsen’s actuator 40 which facilitate the height adjustment of the basketball goal as shown in Figs. 5-8 and discussed in [0054]+.
	Although Olsen’s is not specific regarding the activation lever 40 is within the housing/bracket 36, it is noted that it has been held that where the only difference between a prior art product and a claimed product is the construction of the claimed product, the Federal Circuit have held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice” In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Olsen’s actuator within bracket/housing for the reason that a skilled artisan would have been motivated merely a matter of obvious engineering choice
	As per claim 8, with respect to wherein said open ended housing is secured to said rigid support in spaced parallel relation thereto and in vertical spaced relation to said lower support arm pair, note Olsen’s Fig.1, 3, 4, 6 and 7 as well as [0053] regarding bracket 36 (i.e. open ended housing) connected to support 12.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, note 892 form for a list of references.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      3/24/2022

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711